internal_revenue_service number release date index number ---------------------------------------------------------- ------------------------------------------------ -------------------- ------------------------------------- - ------------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-129002-04 date may ------------------- -------------------------- -------------------------- ---------------------------------------------------------------------------------------------------- ---------------------------------- ----------------------------------- --------------------------------- -------------------------------------------------- ------------------------------------------------- --------------------- -------------------------------------------------------------- ---------------------------------------- -------------------------------------------------------- --------------------------- -------------------- ---------------------- ---------------- ----------- legend decedent son sibling trust ------------------------------------------------------------------------------------------------------------------- local court trust a_trust b unitrust trustee charity charity charity charity date date date date dollar_figurex dear ----------------- your authorized representative requesting rulings on the estate and income_tax consequences of the reformation of trust and bequeathed the residue of his estate to it trustee a corporate fiduciary was designated as the trustee of trust and the executor of decedent’s estate the trust provisions are set forth in article fifteenth of decedent’s will as follows this is in response to the date letter and other correspondence from decedent died testate on date in article fifteenth of his will he created trust the charitable_remainder interests in trust do not qualify for the estate_tax plr-129002-04 under paragraph a subparagraph trustee is to pay to decedent’s adult child son percent of the trust income trustee may also pay any portion of the remaining income which the trustee in trustee’s discretion deems necessary for son’s comfort maintenance or support any remaining income is to be added to corpus under subparagraph trustee may pay and apply trust principal for such of son’s medical_expenses as trustee in trustee’s sole discretion deems reasonably necessary under subparagraph sec_5 and at the end of the ten years if son is then living trustee is to distribute outright to him percent of the trust principal the other percent of trust principal is to continue in trust until son’s death unless earlier distributed to son under trustee’s discretionary power to distribute the principal for his medical_expenses on son’s death the remaining trust principal and income are to be distributed equally among charity charity charity charity and sibling charity 4’s share is to be held in trust charitable deduction provided under sec_2055 of the internal_revenue_code therefore the following actions were taken to reform trust first on date son disclaimed the discretionary invasions of principal for his medical_expenses allowed under article fifteenth paragraph a subparagraph it is represented that son never received any distributions pursuant to the interest in trust and son never accepted or received any benefits from the interest the disclaimer was delivered to trustee and filed with the local court on date a date not more than nine months after the date of decedent’s death date it is represented that son’s disclaimer is a qualified_disclaimer for estate_tax purposes decedent’s will in two steps in the first step trust is to be severed into two trusts effective as of the decedent’s date of death one-half of the estate residue is allocated to trust a the other half is allocated to trust b son will receive percent of the income of both trust a and trust b along with such additional income as in trustee’s discretion trustee deems necessary for his comfort maintenance or support based on the particular circumstances of this case son in effect has the right to receive all of the income of trust a and trust b if son survives the ten-year period following decedent’s death he will receive outright the trust a principal if son dies during the ten-year period the trust a principal will thereupon be distributed equally to charity charity charity charity and sibling if he survives son charity 4’s share will be distributed outright on date trustee instituted a judicial proceeding in the local court to reform first step of the reformation trust partitioned son’s disclaimer_trust b as a unitrust with respect to trust b the half of the residue distributable to trust b is to be under the reformed unitrust provisions effective as of the date of decedent’s in the second step in the judicial reformation trust b will be replaced by a plr-129002-04 held until son’s death at which time it is distributable in equal shares to charity charity charity charity and sibling if he survives son charity 4’s share is distributable outright unitrust unitrust intended to qualify as a charitable_remainder_unitrust within the meaning of sec_2055 trustee will distribute dollar_figurex outright to sibling as the value of his partial contingent_remainder interest in trust b death trustee will pay each year in quarterly installments an amount equal to percent of the net fair_market_value of the unitrust assets valued as of the first business_day of the taxable_year a fractional portion of the unitrust_amount will be paid in equal shares to charity charity charity and charity the charities’ portion of the unitrust_amount will be determined by a formula under which the actuarial value of the charities’ remainder interests in unitrust and the charities’ portion of the unitrust_amount when added together equal the actuarial value of the charitable_remainder interests in trust b prior to reformation as a unitrust the remaining portion of the unitrust_amount will be paid to son on son’s death the unitrust property will be distributed in equal shares to charity charity charity and charity it is represented that charity charity charity and charity are charitable organizations described in sec_2055 favorable ruling from the service the second step of the reformation as well the local court approved the first step of the reformation and contingent on a you have asked us to rule that the reformation of trust b will be a qualified_reformation under sec_2055 an estate_tax charitable deduction will be allowed for the value of the charities’ interests in unitrust the proposed transaction will not constitute a sale exchange or other_disposition of property that will cause the estate a_trust or beneficiary to realize gain_or_loss for purposes of sec_1001 or income for purposes of sec_61 sec_664 provides that a charitable_remainder_unitrust is a_trust - b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals plr-129002-04 ruling sec_1 and by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for_the_use_of a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes passed_from_the_decedent to a person or for a use described in subsection a and an interest other than an interest which is extinguished on the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in subsection a no deduction shall be allowed for the interest which passes or has passed to the person or for the use described in subsection a unless - c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_2055 provides that the value of the taxable_estate shall be determined sec_2055 provides that where an interest in property passes or has a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund or the reformation is effective as of the date of the decedent's death the nonremainder interest both before and after the qualified_reformation must terminate at the same time the interest is one for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the requirements in sec_2055 b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides that a deduction shall be allowed under plr-129002-04 subsection a in respect of any qualified_reformation under sec_2055 if a_trust is reformed in order to qualify under sec_2055 the reformation will be a qualified_reformation and the charitable interest will be deductible under sec_2055 if the following requirements are met created for both charitable and a private purpose deduction may be taken for the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest disclaimer is a qualified_disclaimer within the meaning of sec_2518 the interest is treated as never having passed to son thus for estate_tax purposes as of the date of decedent’s death son’s right to receive the income of the one-half of estate residue partitioned as trust b is deemed to be the only noncharitable interest in trust b therefore we conclude that assuming that son’s disclaimer meets the requirements for a qualified_disclaimer the charitable interests in trust b prior to reformation would have if all noncharitable interests in the trust prior to reformation are not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property then a judicial proceeding is commenced no later than days after the date the federal estate_tax_return including extensions is due or if no federal estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the first taxable_year for which such a return is required to be filed by the trust the difference between the actuarial value of the qualified_interest determined as of the date of the decedent's death and the actuarial value of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest and in this case son disclaimed his interest in the trust principal assuming his sec_20_2055-2 of the estate_tax regulations provides that if a_trust is the proposed reformation will satisfy the fifth requirement under sec_2055 plr-129002-04 qualified for an estate_tax charitable deduction under sec_2055 but for the provisions of sec_2055 accordingly the first requirement for a qualified_reformation under sec_2055 is met the reformation satisfies the second requirement for a qualified_reformation under sec_2055 since son’s interest both before and after the reformation will terminate at the same time ie at his death the reformation also satisfies the third requirement because the reformation is effective as of decedent’s date of death with respect to the fourth requirement the actuarial value of the qualified_interest determined as of the date of decedent's death and the actuarial value of the reformable_interest are identical accordingly the reformation satisfies the fourth requirement under sec_2055 since even though son’s interest in trust b the half portion of trust subject_to the charitable_remainder interests is not expressed in a specified dollar amount or a fixed percentage of the fair_market_value of the trust it is represented that the judicial proceeding to reform trust was commenced within days of the date that the federal estate_tax_return for decedent’s estate was due the reformation of trust b as described above is a qualified_reformation for purposes of sec_2055 provided that the reformation is effective under local law and trust b as reformed satisfies the requirements for a charitable_remainder_unitrust under sec_664 accordingly an estate_tax deduction under sec_2055 is allowable for the value of the charitable interests in the unitrust ruling in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1011 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition based on the facts submitted and the representations made we conclude that sec_1001 provides that the gain from the sale_or_other_disposition of 499_us_554 concerns the plr-129002-04 sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained issue of whether a sale_or_exchange has taken place resulting in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id at in this case the local court approved the first step and contingent on a favorable ruling the second step of the reformation provided that the proposed reformation is retroactive to the date of decedent’s death the interests will be the same before and after the reformation it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries will not differ materially because the reformation is retroactive to the date of decedent’s death accordingly the proposed transaction will not result in a material difference in_kind or extent to the legal entitlements enjoyed by the beneficiaries and no income gain_or_loss is recognized for purposes of sec_61 and sec_1001 letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer requesting it sec_6110 plr-129002-04 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries sincerely yours
